DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 12/25/2021.

Examiner’s Amendment 
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner would like to thank FENG MA for the courtesies extended during the telephone interview conducted on 03/15/2022.  Authorization for this examiner’s amendment was given in the telephone interview.  This examiner’s amendment amends claim 28. (See attached document). 

Reasons for Allowance

Claims 1 and 17 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1 and 17 are allowed in view of Applicant's arguments/remarks, submitted to the Office on 12/25/2021, applicant’s arguments/remarks are persuasive and point out key differences between the claimed invention in the last amendments to the claims and the prior art on record and still remains relevant after the examiner’s updated search. The closest prior art Yang et al. (U.S. Pub. 20190335448) disclose method for data transmission method and apparatus for indicating priority information of at least one logical channel to carry data of different service types through the allocated corresponding resources. The related prior art to rely upon but not applied is as follows: Adjakple et al. (U.S. Pub. 20200267753) which disclose radio interface protocol architecture aspects, quality of service (qos), and logical channel prioritization for 5g new radio. Marinier et al. (U.S. Pub. 20200196343) which disclose reliable control signaling; fails to suggest the claimed limitations in Claims 1 and 17 of the present application, which introduce a novel and non-obvious method and device for allocating uplink resource and terminal. Therefore the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1, 3-4, 6-8, 17, 19-20 and 22-28 are hereby allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471